OPINION OF THE COURT
Per Curiam.
Respondent, Leo Raychuk, was admitted to the practice of law in the State of New York by the First Judicial Department, on May 16, 1977. At all relevant times, he has main*97tained an office for the practice of law within the First Judicial Department.
Respondent has tendered his resignation from the Bar pursuant to 22 NYCRR 603.11 (a). He acknowledges that he is the subject of a pending investigation before the Departmental Disciplinary Committee concerning the complaints of four of his clients. He admits that he has engaged in professional misconduct by neglecting four client matters, by failing to return unearned fees, and by failing to satisfy judgments owed to clients based upon those unearned fees. He asserts that if charges were predicated upon the misconduct now under investigation, he could not successfully defend himself against such charges on the merits. He states that his resignation is tendered voluntarily and with full awareness of its implications. He acknowledges further that he has not been subject to coercion or duress in submitting his resignation.
The respondent’s resignation complies with the requirements of 22 NYCRR 603.11. The Departmental Disciplinary Committee recommends that the resignation be accepted.
Accordingly, the Court accepts the respondent’s resignation from the Bar and orders that his name be stricken from the roll of attorneys and counselors-at-law, effective immediately.
Sullivan, J. P., Milonas, Rosenberger, Kupferman and Mazzarelli, JJ., concur.
Resignation accepted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.